 



EXHIBIT 10.4

 

Exclusive Purchase Option Agreement

 

by and among

 

Shenzhen CCPower Investment Consulting Co., Ltd.

 

Shenzhen CCPower Corporation

 

and

 

The Shareholder of Shenzhen CCPower Corporation

 

August 25, 2016

 

 

  

 

Exclusive Purchase Option Agreement

 

This Exclusive Purchase Option Agreement (the “Agreement”) is entered into on
August 25, 2016 by and among the following parties.

 

(1) Shenzhen CCPower Investment Consulting Co., Ltd. (hereinafter called “Party
A”), a wholly foreign owned enterprise registered in China with its registered
address at 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC and its legal representative named Renyan GE ;     (2)
Shenzhen CCPower Corporation (hereinafter called “Party B”), an enterprise duly
registered in China with its registered address at 1705, Tower A, Haisong
Building, Tairan 9 Road, Chegongmiao, Futian District, Shenzhen. and its legal
representative named Wei Zhixiong; and     (3) Shareholder of Shenzhen CCPower
Corporation (hereinafter called “Shareholder”), as follows:

 

Name of the Shareholder  Shareholding
Ratio (%)   Contribution   ID Card No.  Wei Zhixiong   100%   10,000,000  
 430524197303182439 

 

Party A, Party B, and Shareholder are hereinafter from time to time,
collectively, referred to as the “Parties”, and each of them is hereinafter from
time to time referred to as a “Party”; The equity interests in Party B held by
Shareholder or any shareholder now existing or hereafter acquired is hereinafter
from time to time referred to as the “Equity Interests” or “Equity”.

 

WHEREAS:

 

1. Party A, a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “PRC”), which engages in project investment
consultancy, enterprise management consultancy, economic information
consultancy; computer software and hardware technical development; goods and
technology import and export business (excluding distribution of imported
goods);;     2. Party B, a domestic limited liability company incorporated under
PRC laws, engages in the business of operation of industrial business (detailed
project to be declared); domestic commercial and material supply and marketing
(excluding commodities subject to exclusive operation, control or sale);
technical development of electronic products, computer network, software and
hardware; information consultancy (excluding restrictive projects); import and
export business (operation subject to import and export qualification license);
    3. As of the date of this Agreement, Party B’s registered capital is RMB
10,000,000 and the structure of the shareholdings owned by Shareholder in Party
B is set forth above;     4. To secure the performance of the obligations
assumed by Party B and the Shareholder under this Agreement, the Shareholder
agrees to pledge all equity in Party B to Party A, and has executed an Equity
Pledge Agreement on the date of the execution date of this Agreement
(“Individual Equity Pledge Agreement”).

 

1

 

 

NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement with respect of the exclusive purchase option right:

 

1. The Grant and Exercise of Purchase Option     1.1 Shareholder hereby
irrevocably grants to Party A an exclusive purchase right, exercisable at any
time by Party A or any third party designated by Party A, to purchase all or
part of such Shareholder’s Equity Interests in Party B, subject to the PRC laws
and regulations. In the case that Shareholder increases or reduces its Equity
Interests in Party B within the term of this Agreement, the exclusive purchase
option as provided above shall be automatically expanded (in the case of an
increase) or reduced (in the case of a reduction) to cover all or part of the
Equity Interests owned by Shareholder in Party B after such increase or
reduction is completed. The Shareholder hereby agrees that, without Party A’s
prior written consent, apart from Party A or any third party designated by Party
A, no other person or entity shall have the right to purchase such Equity
Interests. Shareholder shall transfer his Equity Interests in Party B to Party A
or Party A’s designee in accordance with his shareholding proportion of such
Equity Interests at any time when Party A selects to purchase all or a portion
of the Equity Interests. Party B hereby irrevocably consents to such grant by
such Shareholder to Party A.     1.2 Party B hereby irrevocably grants to Party
A an exclusive purchase option, exercisable at any time by Party A or any third
party designated by Party A, to acquire or all or substantially all of Party B’s
assets, subject to the PRC laws and regulations. Party B hereby agrees that,
without Party A’s prior written consent, apart from Party A or any third party
designated by Party A, no other person or entity shall have the right to
purchase such assets. The Shareholder hereby irrevocably consents to such grant
by Party B to Party A.     1.3 For the purpose of this Agreement, a “third
party” or a “person” may be a natural person, company, partnership, enterprise,
trust agency or other non-corporate entity.     1.4 To the extent permitted
under the PRC laws and regulations, Party A shall determine at any time and at
its own discretion to exercise such exclusive right to (i) purchase the Equity
Interests as provided in Section 1.1 by a written notice to the applicable
Shareholder(s) specifying the amount of equity to be purchased (hereinafter
referred to as “Equity Transfer”) or (ii) purchase all or substantially all of
Party B’s assets as provided in Section 1.2 (hereinafter referred to as “Assets
Transfer”) by a written notice to Party B (each referred to as “Exercise
Notice”).     1.5 Within thirty (30) days of the receipt of the Exercise Notice,
the Shareholder and Party B shall execute a share/asset transfer agreement and
other documents with Party A pursuant to the principles set forth in this
Agreement, in such form as Party A may reasonably request (collectively, the
“Transfer Documents”), necessary to effect the respective transfer of equity or
assets to Party A (or any eligible party designated by Party A), and shall
unconditionally assist Party A to obtain all approvals, permits, registrations,
filings and other procedures necessary to effect the Equity Transfer or Assets
Transfer.     1.6 The Parties agree that, unless otherwise required under the
PRC laws and regulations, the transaction price for the Equity Transfer or the
Assets Transfer hereunder, as applicable, shall be one dollar.     1.7 The
consideration paid by Party A to the Shareholder, net of any tax paid by the
Shareholder on such consideration, for the Equity Transfer (the “Consideration
of Equity Transfer”) shall be the cancellation of all or a part of the
Shareholder debt owing under the Loan Agreement, and such cancellation shall, in
proportion to the proportion of the Shareholder’ Equity Interests purchased,
satisfy its repayment obligations under the Loan Agreement signed by and between
Party A and the Shareholder on the date of the execution date of this Agreement
(the “Loan Agreement”);      

The consideration paid by Party A to Party B, net of any tax paid by Party B on
such consideration, for the Asset Transfer (the “Consideration of Assets
Transfer”) hereunder shall be allocated to the Shareholder to the largest extent
as permitted by PRC laws and regulations, through an allocation proposal by
which the Consideration of Assets Transfer is transferred to the Shareholder.
The Shareholder shall then immediately fulfill his payment obligations under the
Loan Agreement by using the allocated Consideration of Assets Transfer. Party B
shall give full cooperation to such allocation;

 

2

 

 

 

And if the Consideration of Equity Transfer or Assets Transfer is more than the
total principal under the Loan Agreement due to the requirement by the then
applicable law or any other reasons, the excess shall be deemed as loan interest
of the loan to the largest extent being permitted by PRC Laws, and be paid to
Party A by the Shareholder together with loan principal. In the event there is a
premium in excess of the permitted Interest as provided in the Loan Agreement
between the Shareholder and Party A, the Shareholder shall unconditionally
return such premium to Party A within three (3) days the Shareholder receives
such payment.



 

2. Representations and Warranties     2.1 Each Party hereto represents and
warrants to the other Parties that: (1) it has all the necessary rights, powers
and authorizations to enter into this Agreement and perform its duties and
obligations hereunder; (2) it has obtained the written consents with respect to
the execution and implementation of this Agreement from each of the relevant
third parties, if any; and (3) the execution or performance of this Agreement
shall not violate or conflict with the terms of any other contracts or
agreements to which it is a party.     2.2 Shareholder hereby represents and
warrants to Party A that: (1) Shareholder is the legally registered shareholder
of Party B and has paid full amount of registered capital in Party B as required
to be contributed by such Shareholder under the PRC laws and regulations; (2)
Except for the Equity Pledge Agreement executed among the Parties, neither
Shareholder has created any other mortgage, pledge, secured interests or other
form of debt liabilities over the Equity Interests held by such Shareholder; and
(3) neither Shareholder has transferred to any third party (and entered into any
agreement in respect of) such Equity Interests.     2.3 Party B hereto
represents and warrants to Party A that: (1) it is a limited liability company
duly registered and validly existing under the PRC laws and regulations; and (2)
its business operations are in compliance with applicable laws and regulations
of the PRC in all material respects and it has received all of the required
permits and approvals which are necessary for maintaining its ordinary
operations.

 

3. Obligations of Party B and Shareholder

 

The Parties further agree as follows:

 

3.1 Before Party A has acquired all the equity/assets of Party B by exercising
the exclusive purchase option provided hereunder, Party B represents and
warrants to Party A:

 

  (a) without Party A’s prior written consent, Party B shall not supplement or
amend the Articles of Association or rules of Party B or its subsidiaries which
are owned or controlled by Party B (the “Subsidiaries”) in any manner, nor shall
it increase or decrease the registered capital or change the shareholding
structure of aforesaid entities in any manner;         (b) Party B shall
prudently and effectively maintain its business operations according to good
financial and business standards so as to maintain or increase the value of its
assets;         (c) Party B shall not transfer, mortgage or otherwise dispose of
the lawful rights and interests to and in its and any Subsidiary’s assets or
incomes, nor shall it encumber its own and any Subsidiary’s assets and income in
any way that would affect Party A’s security interests unless as required for
the business operation of Party B or upon prior written consent by Party A;    
    (d) Party B and any Subsidiary shall not incur or succeed to any debts or
liabilities without Party A’s prior written consent;         (e) without Party
A’s prior written consent, Party B and any Subsidiary shall not enter into any
material contract (exceeding RMB 1,000,000 in value);

 

3

 

 

  (f) without Party A’s prior written consent, Party B and any Subsidiary shall
not provide any loans or guaranty (exceeding RMB 1,000,000 in value) to or
receive borrowings (exceeding RMB 1,000,000 in value) from, any third party;    
    (g) upon Party A’s request, Party B shall provide Party A with all
information regarding Party B and any Subsidiary’s business operation and
financial condition;         (h) Party B shall purchase insurance from insurance
companies in such amounts and categories as customary in the region among
companies doing similar business and having similar assets;         (i) without
Party A’s prior written consent, Party B and any Subsidiary shall not establish
any new subsidiary, acquire or consolidate with any third party, or invest in
any third party;         (j) Party B shall promptly notify Party A of any
pending or threatened lawsuit, arbitration or administrative dispute which
involves Party B’s and any Subsidiary’s assets, business or incomes, and take
positive measures against aforesaid lawsuits, arbitrations or administrative
dispute;         (k) without Party A’s prior written consent, Party B and any
Subsidiary shall not distribute any dividends to the Shareholder in any manner,
and, upon Party A’s request, shall promptly distribute all distributable
dividends to the Shareholder of Party B;         (l) without Party A’s prior
written consent, Party B shall not commit any act or omission that would
materially affect Party B’s assets, business or liabilities;         (m) upon
Party A’s request, Party B shall promptly and unconditionally transfer its
assets to Party A or its designated third party as permitted by PRC laws and
regulations; and         (n) Party B shall strictly comply with the provisions
of this Agreement, and efficiently perform its obligations hereunder, and shall
be prohibited from committing any act or omission which may affect the validity
or enforceability of this Agreement.

 

3.2 Before Party A has acquired all the equity/assets of Party B by exercising
the exclusive purchase option provided hereunder, Shareholder represents and
warrants to Party A:

 

  (a) apart from relevant provisions in the Equity Pledge Agreements, without
Party A’s prior written consent, Shareholder shall not individually or
collectively transfer, sell, pledge, mortgage or otherwise dispose of such
Shareholder’s Equity Interests in Party B; nor shall any Shareholder place or
allow encumbrances on such Shareholder’s Equity Interests that would affect
Party A’s interest hereunder and thereunder;         (b) without Party A’s prior
written consent, Shareholder shall not engage in any business or operation which
is in competition with Party B, any Subsidiaries and Party A, nor shall any
Shareholder invest in or work for any company or entity which is in competition
with Party B, any Subsidiaries and Party A;         (c) without Party A’s prior
written consent, Shareholder shall not supplement or amend the Articles of
Association or Rules of Party B in any manner, nor to increase or decrease its
registered capital or change the shareholding structure in any manner;        
(d) without Party A’s prior written consent, Shareholder shall not take action
to cause a Shareholder’s meeting for the purpose of or to approve resolutions
for the dissolution, liquidation and change of legal form of Party B, and any
Subsidiaries;         (e) Shareholder shall not take action to cause a
Shareholder’s meeting for the purpose of or to approve resolutions for any
profit distribution proposal, or accept such distributed dividend without Party
A’s written consent; upon Party A’s request, the Shareholder shall promptly
approve for the profit distribution proposal, and accept such distributed
dividend;         (f) upon Party A’s request, Shareholder shall provide Party A
with all information regarding Party B’s business operation and financial
condition;         (g) Shareholder shall not incur or succeed to any debts or
liabilities which may adversely affect its Equity Interests in Party B without
Party A’s prior written consent, nor shall it enter into any Equity transfer
agreement or intention letter with any third party;         (h) Shareholder
shall appoint, and appoint only, the candidates nominated by Party A to the
board of directors and supervisor office of Party B, and shall not replace such
candidates without Party A’s prior written consent;         (i) Shareholder
shall guarantee that the shareholder’s meeting and directors in Party B’s board
appointed by itself will not approve any establishment of new subsidiary, any
acquisition of, any consolidation with, or any investment in any third party
without Party A’s prior written consent;

 

4

 

 

  (j) Shareholder shall promptly notify Party A of any pending or threatened
lawsuit, arbitration or administrative dispute which involve Party B’s assets,
business or incomes, and take all positive measures against aforesaid lawsuits,
arbitrations or administrative dispute;         (k) without Party A’s prior
written consent, Shareholder shall not commit any conduct that would adversely
affect Party B’s assets, business or liabilities;         (l) to the extent
permitted by the PRC laws and regulations, and at any time upon Party A’s
request, Shareholder shall promptly and unconditionally transfer his Equity
Interests in Party B to Party A or a third party designated by Party A, and
waive his preemptive rights with respect to such transfer;         (m)
Shareholder shall guarantee that the shareholder’s meeting and directors of
Party B appointed by itself approve the necessary resolutions in respect of the
Equity Transfer or Assets Transfer in this Agreement;         (n) Shareholder
shall make every effort to cause Party B to perform the obligations of Section
3.1 of this Agreement; and         (o) Shareholder shall strictly comply with
the provisions of this Agreement, and efficiently perform its obligations
hereunder, and shall be prohibited from committing any conduct which may affect
the validity or enforceability of this Agreement.

 

3.3 The Shareholder shall, to the extent permitted by applicable laws, guarantee
Party B’s operational term (including the circumstance of change of business
terms) to be extended to equal to the operational term of Party A approved by
the relevant authorities (including the circumstance of change of business
terms).

 

4. Guaranty of this Agreement

 

To secure the performance of the obligations assumed by the Shareholder and
Party B hereunder, the Shareholder agrees to pledge all his Equity (including
any increased Equity owned by the Shareholder within the term of this Agreement)
in Party B to Party A, and the Parties agree to execute Equity Pledge Agreement
with respect thereto.

 

5. Taxes and Fees

 

The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes arising from Equity or Assets Transfer and related
registration formalities and other charges during the transactions contemplated
herein. Party A shall pay the taxes and charges which shall be payable by Party
B arising from Equity Transfer and related registration formalities, if the
consideration of Equity Transfer is lower than, or equal to the total principal
under the Loan Agreement.

 

6. Assignment of Agreement     6.1 Party B and the Shareholder shall not
transfer their rights and obligations under this Agreement to any third party
without the prior written consent of Party A.     6.2 Shareholder and Party B
agree that Party A shall have the right to transfer any or all of its rights and
obligations under this Agreement to any third party upon five (5)–days written
notice to such Shareholder(s) and Party B, without approval by such Shareholder
or Party B.

 

7. Events of Default     7.1 Any violation of any provision hereof, incomplete
performance of any obligation provided hereunder, any misrepresentation made
hereunder, material concealment or omission of any material fact or failure to
perform any covenants provided hereunder by any Party shall constitute an event
of default. The defaulting Party shall assume all the legal liabilities pursuant
to the applicable PRC laws and regulations.

 

5

 

 

7.2 In the event of default by Party B or Shareholder, Party A shall be entitled
to exercise the pledgee’s right under the Equity Pledge Agreement in the event
that Party B and Shareholder commit an event of default and fail to redress such
default within ten (10) days upon receipt of written notification from Party A.

 

8. Effectiveness, Modification and Cancellation     8.1 This Agreement shall be
effective upon the execution hereof by all Parties hereto and shall be
terminated after the completion of Party A’s acquisition of the Shareholder’s
Equity or all of the assets of Party B by exercising its exclusive purchase
option provided herein.     8.2 The modification of or amendment to this
Agreement shall not be effective unless a written agreement is signed by the
Parties.     8.3 This Agreement shall not be terminated or canceled unless a
written agreement is signed by the Parties, provided Party A may, by giving a
thirty (30) days prior notice to the other Parties hereto, terminate this
Agreement.

 

9. Confidentiality     9.1 The negotiation, execution and articles of this
Agreement and any information, documents, data and all other materials (herein
“Confidential Information”) arising out of the implementation of this Agreement
shall be kept in strict confidence by the Parties. Without the written approval
by the other Parties, none of the Parties shall disclose any Confidential
Information to any third party, but the following shall not be considered to be
“Confidential Information”:

 

  (a) The materials that are known by the general public (but not including the
materials disclosed by each party receiving the materials in breach of this
Agreement); or         (b) The materials required to be disclosed subject to the
applicable laws or the rules or provisions of any stock exchange.         The
materials may be disclosed by each Party to its legal or financial consultant
relating to the transaction of this Agreement, provided that this legal or
financial consultant shall comply with the confidentiality provisions set forth
in this Section. The disclosure of the Confidential Information by staff or
employed institution of any Party shall be deemed as the disclosure of such
Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the Agreement.

 

9.2 If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of Article 9 shall not be affected or impaired.

 

10. Force Majeure     10.1 An event of Force Majeure means an event that could
not be foreseen, and could not be avoided and overcome, which includes among
other things, but without limitation, acts of nature (such as earthquake, flood
or fire), government acts, strikes or riots;     10.2 If an event of Force
Majeure occurs, any of the Parties who is prevented from performing its
obligations under this Agreement by an event of Force Majeure shall notify the
other Parties without delay and within fifteen (15) days of the event provide
detailed information about and notarized documents evidencing the event and take
all reasonable means to minimize or remove the negative effects of Force Majeure
on the other Parties, and shall not assume the liabilities for breaching this
Agreement. While the Force Majeure is continuing, the Party alleging breach may
suspect its performance. The Parties shall keep on performing this Agreement
after the event of Force Majeure disappears.

 

6

 

 

11. Applicable Law and Disputes Resolution     11.1 The execution, validity,
construing and performance of this Agreement and the disputes resolution under
this Agreement shall be governed by the laws and regulations of the PRC.    
11.2 The Parties shall strive to settle any dispute arising from or in
connection with this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission for arbitration in accordance with its
rules. The arbitration shall take place in Beijing and the proceedings shall be
conducted in English. The arbitration award shall be final, conclusive and
binding upon the Parties.

 

12. Miscellaneous     12.1 Entire Agreement. The Parties acknowledge that this
Agreement constitutes the entire agreement of the Parties with respect to the
subject matters therein and supersedes and replaces all prior or contemporaneous
oral or written agreements and understandings.     12.2 Successors. This
Agreement shall bind and benefit any successors of each Party and the
transferees permitted hereunder with the same rights and obligations as if such
successors or transferees were the original parties hereof.     12.3 Notice. Any
notice required to be given or delivered to the Parties hereunder shall be in
writing and delivered to the address as indicated below or such other address or
as such party may designate, in writing, from time to time. All notices shall be
deemed to have been given or delivered upon by personal delivery, fax and
registered mail. It shall be deemed to be delivered upon: (1) registered air
mail: five (5) business days after deposit in the mail; (2) personal delivery or
delivery by fax: two (2) business days after transmission. If the notice is
delivered by fax, it should be confirmed by original through registered air mail
or personal delivery.

 

Party A

Contact person: Renyan GE

Address: 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC;

Tel: 136-3266-8228

 

Party B

Contact person: Wei Zhixiong

Address: 1705, Tower A, Haisong Building, Tairan 9 Road,Chegongmiao, Futian
District, Shenzhen;

Tel: 0755-8348-7878

Fax: 0755-8348-7881

 

Shareholder: Wei Zhixiong

Address: 1705, Tower A, Haisong Building, Tairan 9 Road,Chegongmiao, Futian
District, Shenzhen;

Tel: 0755-8348-7878

Fax: 0755-8348-7881

 

12.4 Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
portions shall not in any way be affected or impaired thereby. In such event,
the Parties shall use best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which effects the parties original
intention to the largest extent.     12.5 Copies.This Agreement is executed in
three (3) copies with each of the person for signing this Agreement holding one
copy, and each of the copy shall be equally valid and authentic.

 

[Signature page follows]

 

7

 

 

IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed and delivered as of the date first written above.

 

Party A

 

Shenzhen CCPower Investment Consulting Co., Ltd.         Legal Representative:
Renyan GE         Signature & Seal: /s/ Renyan Ge  

 

Party B

 

Shenzhen CCPower Corporation         Legal Representative: Wei Zhixiong        
Signature and seal: /s/ Wei Zhixiong  

 

Shareholder of Shenzhen CCPower Corporation         Wei Zhixiong: /s/ Wei
Zhixiong  

 

8

 

 

 



 